                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


 JAMES HODGES,
                                                   Case No. 1:19-cv-02185-JPH-DLP
 Plaintiff,

 v.                                                Honorable Magistrate Doris L. Pryor

 IMC CREDIT SERVICES, LLC,

 Defendants.


                                CASE MANAGEMENT PLAN

I.      Parties and Representatives

        A.     James Hodges (Plaintiff)

        B.     Plaintiff’s Counsel:
               Marwan R. Daher, Esq.
               Omar T. Sulaiman, Esq.
               Alexander J. Taylor, Esq.
               Sulaiman Law Group, Ltd
               2500 S Highland Ave, Suite 200
               Lombard, IL 60148
               Telephone: (630) 575-8181

        B.     IMC Credit Services, LLC (Defendants)

        C.     Defendant’s Counsel:
               Nicholas W. Levi
               Kightlinger & Gray, LLP
               One Indiana Square, Suite 300
               221 North Pennsylvania Street
               Indianapolis, Indiana 46204
               Tel: (317) 638-4521


Counsel shall promptly file a notice with the Clerk if there is any change in this information.



II.     Jurisdiction and Statement of Claims
       A. Plaintiff’s Position: Subject matter jurisdiction is conferred upon this Court by the Fair
          Debt Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C §1692, the Telephone
          Consumer Protection Act (“TCPA”), pursuant to 47 U.S.C. §227, and 28 U.S.C.
          §§1331 and 1337.

       B. Plaintiff has brought Count I of her complaint against Defendants alleging violations
          of the FDCPA under 15 U.S.C §§1692 c(a)(1), d, d(5), f, and g related to Defendant’s
          unlawful debt collections actions when it placed a harassing volume of phone calls to
          Plaintiff’s cellular phone in effort to collect the subject debt. Defendant proceeded to
          make numerous phone calls after Plaintiff informed IMC that her health insurance
          provider should have covered the outstanding debt. Plaintiff brings Count II of her
          complaint on violations of the TCPA pursuant to 47 U.S.C. §227, alleged that
          Defendant utilized an automated dialing system to placed unwanted phone calls to
          Plaintiff’s cellular phone. Upon answering Defendant’s calls, Plaintiff was greeted by
          an automated message before connection with a representative.

       C. Defendant’s position: Defendant denies that it violated the FDCPA or TCPA. Plaintiff
          alleges that Defendant began calling him in December 2018 in an attempt to collect a
          debt, but Defendant’s account notes do not indicate that any calls were made to Plaintiff
          during this time period. Similarly, although Plaintiff alleges that he sent Defendant a
          letter in February 2019 requesting validation of the debt and to cease and calling him,
          Defendant’s account notes do not indicate receipt of such a letter. At this time,
          Defendant has no knowledge or record of receiving such a letter from Plaintiff.
          Moreover, Defendant was not using an auto-dialer as defined by the TCPA.
          Defendant’s actions complied with the FDCPA and TCPA.


III.   Plaintiff’s Proposed Deadlines for Pretrial Pleadings and Disclosures

       A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
              September 30, 2019.

       D.     Plaintiff(s) shall file preliminary witness and exhibit lists on or before
              October 7, 2019.

       C.     Defendant(s) shall file preliminary witness and exhibit lists on or before
              October 14, 2019.

       D.     All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before October 31, 2019.

       E.     Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
              special damages, if any, and make a settlement proposal, on or before
              October 31, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with
              the Court) a response thereto within 30 days after receipt of the proposal.
F.   Except where governed by paragraph (G) below, expert witness disclosure
     deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
     name, address, and vita of any expert witness, and shall serve the report required
     by Fed. R. Civ. P. 26(a)(2) on or before May 29, 2020. Defendant(s) shall
     disclose the name, address, and vita of any expert witness, and shall serve the
     report required by Fed. R. Civ. P. 26(a)(2) on or before June 26, 2020; or if
     Plaintiff has disclosed no experts, Defendant(s) shall make its expert disclosure on
     or before June 30, 2020.


G.   Notwithstanding the provisions of paragraph (F), above, if a party intends to use
     expert testimony in connection with a motion for summary judgment to be filed
     by that party, such expert disclosures must be served on opposing counsel no later
     than 90 days prior to the dispositive motion deadline. If such expert disclosures
     are served the parties shall confer within 7 days to stipulate to a date for
     responsive disclosures (if any) and completion of expert discovery necessary for
     efficient resolution of the anticipated motion for summary judgment. The parties
     shall make good faith efforts to avoid requesting enlargements of the dispositive
     motions deadline and related briefing deadlines. Any proposed modifications of
     the CMP deadlines or briefing schedule must be approved by the Court.

H.   Any party who wishes to limit or preclude expert testimony at trial shall file any
     such objections on or before August 14, 2020. Any party who wishes to preclude
     expert witness testimony at the summary judgment stage shall file any such
     objections with their responsive brief within the briefing schedule established by
     S.D. Ind. L.R. 56-1.

I.   All parties shall file and serve their final witness and exhibit lists on or before
     July 31, 2020. This list should reflect the specific potential witnesses the party
     may call at trial. It is not sufficient for a party to simply incorporate by reference
     “any witness listed in discovery” or such general statements. The list of final
     witnesses shall include a brief synopsis of the expected testimony.

J.   Any party who believes that bifurcation of discovery and/or trial is appropriate
     with respect to any issue or claim shall notify the Court as soon as practicable.

K.    Discovery of electronically stored information (“ESI”). If either party is seeking
     the production of a substantial volume of ESI, then complete the ESI Supplement
     to the Report of the Parties’ Planning Meeting (also available in MS Word on the
     court’s website at http://www.insd.uscourts.gov/case-management-plans).

     If the parties believe that a substantial volume of ESI will not be produced in the
     case, the parties should include herein a brief description of the information
     anticipated to be sought in discovery in the case and include (1) the parties’
     agreement regarding the format in which ESI will be produced (including whether
                 the production will include metadata), (2) a description of any other issues the
                 parties believe may be relevant to discovery in the case, and (3) either the
                 following claw back provision or the language of any alternative provision being
                 proposed:

                         In the event that a document protected by the attorney-client
                         privilege, the attorney work product doctrine or other applicable
                         privilege or protection is unintentionally produced by any party to
                         this proceeding, the producing party may request that the document
                         be returned. In the event that such a request is made, all parties to
                         the litigation and their counsel shall promptly return all copies of
                         the document in their possession, custody, or control to the
                         producing party and shall not retain or make any copies of the
                         document or any documents derived from such document. The
                         producing party shall promptly identify the returned document on a
                         privilege log. The unintentional disclosure of a privileged or
                         otherwise protected document shall not constitute a waiver of the
                         privilege or protection with respect to that document or any other
                         documents involving the same or similar subject matter.


IV.      Discovery 1 and Dispositive Motions

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the
         Court will pick the track it finds most appropriate, based upon the contents of the CMP
         or, if necessary, after receiving additional input at an initial pretrial conference.

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion? If yes, the party(ies) that expect to file such a motion


1
    The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests
    in sufficient time to receive responses before this deadline. Counsel may not serve discovery requests
    within the 30-day period before this deadline unless they seek leave of Court to serve a belated request
    and show good cause for the same. In such event, the proposed belated discovery request shall be
    filed with the motion, and the opposing party will receive it with service of the motion but need not
    respond to the same until such time as the Court grants the motion.
            must provide a brief statement of the factual and/or legal basis for such a motion.
            [Note: A statement such as, "Defendant will seek summary judgment because no
            material facts are in dispute," is insufficient. Such a statement does not indicate
            to the Court that the parties used the CMP as an opportunity to seriously explore
            whether this case is appropriate for summary judgment or other dispositive
            motion. However, the failure to set forth a basis for a dispositive motion in the
            CMP will not bar a party from raising this argument at the motions stage.]

     B.     On or before April 7, 2020, and consistent with the certification provisions of Fed.
            R. Civ. P. 11(b), the party with the burden of proof shall file a statement of the
            claims or defenses it intends to prove at trial, stating specifically the legal theories
            upon which the claims or defenses are based.

     C.     Plaintiff’s proposed track that best suits this case:

                   Track 1: No dispositive motions are anticipated. All discovery shall be
            completed by September 26, 2019 [no later than 16 months from Anchor Date].
            [Note: Given that no dispositive motions are anticipated, the parties should
            consider accelerating discovery and other pretrial deadlines to the extent
            practicable and suggest a substantially earlier trial date (Section VI). The Court
            encourages a track faster than the standard track in all cases in which dispositive
            motions are not anticipated].

                X Track 2: Dispositive motions are expected and shall be filed by
            April 30, 2020; non-expert witness discovery and discovery relating to liability
            issues shall be completed by March 31, 2020; all discovery shall be completed
            August 1, 2020.

                    Track 3: Dispositive motions shall be filed by                 [not later than
            13 months from the Anchor Date]; non-expert discovery shall be completed by
            __________; expert witness discovery shall be completed by                     .
            [Note: The Court provides Track 3 as an open option because it recognizes that
            there may be unusual cases for which special circumstances necessitate additional
            flexibility. However, the Court has found that Tracks 1 and 2 are appropriate in
            the large majority of cases, and therefore the parties must briefly state below the
            special circumstances justifying a departure from Tracks 1 and 2.]

            Absent leave of Court, and for good cause shown, all issues raised on summary
            judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

V.   Pre-Trial/Settlement Conferences

     At any time, any party may call the Judge's Staff to request a conference, or the Court
     may sua sponte schedule a conference at any time. The presumptive time for a settlement
     conference is no later than 30 days before the close of non-expert discovery.
VI.    Trial Date

       Plaintiff requests a trial date in September 2020. The trial is by Jury and is anticipated
       to take three (3) days. Counsel should indicate here the reasons that a shorter or longer
       track is appropriate. While all dates herein must be initially scheduled to match the
       presumptive trial date, if the Court agrees that a different track is appropriate, the case
       management order approving the CMP plan will indicate the number of months by which
       all or certain deadlines will be extended to match the track approved by the Court.

VII.   Referral to Magistrate Judge

       A.     Case. At this time, all parties do not consent to refer this matter to the currently
              assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
              all further proceedings including trial.

       B.     Motions. The parties may also consent to having the assigned Magistrate Judge
              rule on motions ordinarily handled by the District Judge, such as motions to
              dismiss, for summary judgment, or for remand. If all parties consent, they should
              file a joint stipulation to that effect. Partial consents are subject to the approval of
              the presiding district judge.

VIII. Required Pre-Trial Preparation

       A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
              parties shall:

              1.      File a list of trial witnesses, by name, who are actually expected to be
                      called to testify at trial. This list may not include any witnesses not on a
                      party’s final witness list filed pursuant to Section III.I.

              2.      Number in sequential order all exhibits, including graphs, charts and the
                      like, that will be used during the trial. Provide the Court with a list of
                      these exhibits, including a description of each exhibit and the identifying
                      designation. Make the original exhibits available for inspection by
                      opposing counsel. Stipulations as to the authenticity and admissibility of
                      exhibits are encouraged to the greatest extent possible.

              3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                      always encouraged so that at trial, counsel can concentrate on relevant
                      contested facts.

              4.      A party who intends to offer any depositions into evidence during the
                      party's case in chief shall prepare and file with the Court and copy to all
                      opposing parties either:
          a.      brief written summaries of the relevant facts in the depositions that
                  will be offered. (Because such a summary will be used in lieu of
                  the actual deposition testimony to eliminate time reading
                  depositions in a question and answer format, this is strongly
                  encouraged.); or

          b.      if a summary is inappropriate, a document which lists the portions
                  of the deposition(s), including the specific page and line numbers,
                  that will be read, or, in the event of a video-taped deposition, the
                  portions of the deposition that will be played, designated
                  specifically by counter-numbers.

     5.   Provide all other parties and the Court with any trial briefs and motions in
          limine, along with all proposed jury instructions, voir dire questions, and
          areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
          findings of fact and conclusions of law).

     6.   Notify the Court and opposing counsel of the anticipated use of any
          evidence presentation equipment.

B.   ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
     parties shall:

     1.   Notify opposing counsel in writing of any objections to the proposed
          exhibits. If the parties desire a ruling on the objection prior to trial, a
          motion should be filed noting the objection and a description and
          designation of the exhibit, the basis of the objection, and the legal
          authorities supporting the objection.

     2.   If a party has an objection to the deposition summary or to a designated
          portion of a deposition that will be offered at trial, or if a party intends to
          offer additional portions at trial in response to the opponent's designation,
          and the parties desire a ruling on the objection prior to trial, the party shall
          submit the objections and counter summaries or designations to the Court
          in writing. Any objections shall be made in the same manner as for
          proposed exhibits. However, in the case of objections to video-taped
          depositions, the objections shall be brought to the Court's immediate
          attention to allow adequate time for editing of the deposition prior to trial.

     3.   File objections to any motions in limine, proposed instructions, and voir
          dire questions submitted by the opposing parties.

     4.   Notify the Court and opposing counsel of requests for separation of
          witnesses at trial.
IX.    Other Matters

       None at this time.



/s/ Marwan R. Daher
/s/ Omar T. Sulaiman
/s/ Alexander J. Taylor
Marwan R. Daher, Esq.
Omar T. Sulaiman, Esq.
Alexander J. Taylor, Esq.
Counsel for Plaintiff
Sulaiman Law Group, Ltd
2500 S Highland Ave, Suite 200
Lombard, IL 60148
Telephone: (630) 575-8181
mdaher@sulaimanlaw.com
osulaiman@sulaimanlaw.com
ataylor@sulaimanlaw.com

/s/ Nicholas W. Levi
Nicholas W. Levi
Kightlinger & Gray, LLP
One Indiana Square, Suite 300
221 North Pennsylvania Street
Indianapolis, Indiana 46204
Tel: (317) 638-4521
Attorneys for Defendant
[This page intentionally left blank]
******************************************************************************


             PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
             PRETRIAL/STATUS CONFERENCE.

             APPROVED AS SUBMITTED.

             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S)
             _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED
             BY ______________ MONTHS.


             THIS MATTER IS SET FOR TRIAL BY                   ON
             _____________________________. FINAL PRETRIAL CONFERENCE IS
             SCHEDULED FOR ____________________________________ AT
             .M., ROOM                  .


             A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                              AT       .M. COUNSEL SHALL APPEAR:

                                      IN PERSON IN ROOM          ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (____)
                        ___________________; OR

                                      BY TELEPHONE, WITH COUNSEL
                        CALLING THE JUDGE'S STAFF AT (____)
                        ___________________;


             DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
             _____________________
         Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
1(f), to and including dismissal or default.

         APPROVED AND SO ORDERED.




________________________                            ___________________________________
Date                                                U. S. District Court
                                                    Southern District of Indiana




190459\5553496-1
